DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Invention I, drawn to a wireless electronic device for thermally interfacing with biological tissue of claim 1 in the reply filed on 6/18/21 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden to examine all the claims.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or the invention require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 33-34 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/18/21.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “a thermal actuator supported by said flexible substrate configured to provide a thermal input” is ambiguous.  It is unclear whether the “thermal actuator” or the “flexible substrate” is “configured to provide a thermal input.”  The claim is examined under the former interpretation.
For claim 1, the claim language “a temperature sensor supported by said flexible substrate configured to measure a temperature” is ambiguous.  It is unclear whether the “temperature sensor” or the “flexible substrate” is “configured to measure a temperature.”  The claim is examined under the former interpretation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0333094 to Rogers et al. (hereinafter “Rogers”) in view of U.S. Patent Application Publication No. 2015/0380355 to Rogers et al. (hereinafter “Rogers 2”).
For claim 1, Rogers disclose a wireless electronic device for thermally interfacing with a biological tissue (Abstract) (para [0013]-[0014]) comprising:
a flexible substrate (“flexible or stretchable substrate,” para [0009]);
a thermal actuator supported by said flexible substrate (“one or more sensors, actuators or both supported by the inner surface or the outer surface of the flexible or stretchable substrate,” para [0009]) (also see para [0014]) configured to (Examiner’s Note: functional language, i.e., capable of) provide a thermal input to said biological tissue (para [0014] and [0068]);
a temperature sensor supported by said flexible substrate (“one or more sensors, actuators or both supported by the inner surface or the outer surface of the flexible or stretchable substrate,” para 
a wireless electronic system in electronic communication with said thermal actuator and said temperature sensor (para [0024]), wherein said wireless electronic system is configured to provide two-way communication with an external controller (i.e., via the “wireless power source” and “antenna,” para [0024]);
a first and a second active region (two of the “disk-shaped electrode,” see para [0018] and [0023]), wherein each region comprises an electrically conductive wire that serves as the temperature sensor and the thermal actuator (see para [0015], which states “the device may be electrodes that provide a measure of capacitance, a heat source, and sensor”) (also see “the heater is a resistive heater whose temperature increases with increasing current, such as by electrically conductive wires…,” para [0068]);
a first contact pad (“each electrode unit of the electrode array comprises a contact pad…” para [0035]) and a first electrically conductive ribbon that electrically connects the first contact pad to the first active region (“the electrodes of the array are electrically interconnected …” para [0033], and para [0182] states that the “interconnects” may be “ribbon structure”);
a second contact pad (“each electrode unit of the electrode array comprises a contact pad…” para [0035]) and a second electrically conductive ribbon that electrically connects the second contact pad to the second active region (“the electrodes of the array are electrically interconnected …” para [0033], and para [0182] states that the “interconnects” may be “ribbon structure”);
an encapsulation layer (“barrier layer,” para [0049]) that fluidically isolates said first and second active regions (para [0049]); and

Rogers does not expressly disclose an electrically conductive wire that serves as the temperature sensor.
However, Rogers 2 teaches an electrically conductive wire that serves as both a temperature sensor and a thermal actuator (para [0175]).
It would have been obvious to a skilled artisan to modify Rogers to include an electrically conductive wire that serves as the temperature sensor, in view of the teachings of Rogers 2, because an electrically conductive wire is a suitable structure that can performs the function of the temperature sensor disclosed in Rogers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791